DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (20180201492).
Regarding claim 1, Jung discloses a contactless autofill beverage dispenser (par. 0029) comprising: a housing (10); a dispense area (11) for receiving a cup (C); a supply (50) of consumable product; an outlet (60) connected to the supply and extending from the housing into the dispense area for dispensing the consumable product into the cup; a controller (110) connected to the supply, wherein the controller is configured to control dispensing of the consumable product from the outlet (par. 0191); and a time of flight sensor with a direct line of sight into the dispense area and connected to the controller (par. 0193), wherein, in response to a presence of the cup sensed by the time of flight sensor and without any physical contact with the dispenser, the controller is configured to control dispensing of the consumable product (par. 0191).
Regarding claim 2, in response to the presence of the cup sensed by the time of flight sensor and without any physical contact with the dispenser, the controller is configured to automatically control the time of flight sensor to determine a characteristic (height) of the cup (par. 0191).
Regarding claim 3, in response to the presence of the cup sensed by the time of flight sensor and without any physical contact with the dispenser, the controller is configured to automatically initiate dispensing of the consumable product based upon the presence of the cup and the characteristic of the cup (par. 0191).
Regarding claim 4, in response to the presence of the cup sensed by the time of flight sensor and without any physical contact with the dispenser, the controller is configured to control the time of flight sensor to continuously monitor a fill level of the consumable product in the cup (par. 0191-0194).
Regarding claim 5, in response to the presence of the cup sensed by the time of flight sensor and without any physical contact with the dispenser, the controller is configured to terminate dispensing of the consumable product based upon the characteristic of the cup and the fill level of the consumable product in the cup (par. 0191).
Regarding claim 6, the controller comprises a non-transitory computer-readable medium having instructions that when executed by the controller cause the controller to automatically: control emission and reception for signals between the time of flight sensor and the cup (par. 0199); and control dispensing based upon the signals (par. 0191).
Regarding claim 7, the instructions when executed by the controller cause the controller to automatically sense the presence of the cup within the dispense area and to automatically instruct the controller to initiate the dispensing based upon signals reflected off the cup (par. 0029).
Regarding claim 8, the instructions when executed by the controller cause the controller to automatically calculate a distance between the time of flight sensor and the cup based upon a time between emission of the signals from the time of flight sensor and receipt of the signals reflected off the cup (par. 0191-0194).
Regarding claim 9, the instructions when executed by the controller cause the controller to automatically determine the characteristic of the cup based upon the distance between the time of flight sensor and the cup (par. 0191-0194).
Regarding claim 14, Jung discloses a contactless autofill beverage dispenser (par. 0029) comprising: a housing (10); a dispense area (11) for receiving a cup; a supply (50) of consumable product;- 25 - an outlet (60) connected to the supply and extending from the housing into the dispense area for dispensing the consumable product into the cup; a controller (110) disposed within the housing and connected to the supply, wherein the controller is configured to control dispensing of the consumable product from the outlet (par. 0191); and an infrared sensor (90 and 110) with a direct line of sight into the dispense area and connected to the controller (par. 0191), wherein the infrared sensor without any physical contact with the dispenser from a user is configured to: sense a presence of the cup; determine a characteristic of the cup; and initiate dispensing of the consumable product based upon the presence of the cup and the characteristic of the cup (par. 0188 and 0191).
Regarding claim 15, the infrared sensor without any physical contact from a user is configured to: automatically instruct the controller to initiate dispensing of the consumable product based upon the presence of the cup and the characteristic of the cup (par. 0191); continuously monitor a fill level of the consumable product in the cup (par. 0194); and automatically instruct the controller to terminate dispensing of the consumable product based upon the characteristic of the cup and the fill level of the consumable product in the cup (par. 0191).
Regarding claim 16, the infrared sensor comprises: an emitter configured to emit an infrared signal towards the cup (par. 0168, 0170, and 0188); a receiver configured to receive the infrared signal reflected off of the cup (par. 0188); a computer (110) including a non-transitory computer-readable medium having instructions that when executed by the computer cause the computer to automatically: control the emitter to emit the infrared signal (par. 0168, 0170, and 0188); control the receiver to receive the infrared signal reflected off of the cup (par. 0168, 0170, and 0188); and - 26 - automatically instruct the controller to control dispensing based upon the infrared signal reflected off the cup (par. 0191).
Regarding claim 17, the instructions when executed by the computer cause the computer to automatically sense the presence of the cup within the dispense area and to automatically instruct the controller to initiate the dispensing based upon the infrared signal reflected off the cup (par. 0188 and 0191).
Regarding claim 18, the instructions when executed by the computer cause the computer to automatically calculate a distance between the infrared sensor and the cup based upon a time between emission of the signal by the emitter and receipt of the signal reflected off the cup (par. 0191-0194).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (20180201492).
Regarding claim 10, Jung discloses a contactless autofill beverage dispenser (par. 0029) comprising: a housing (10); a dispense area (11) for receiving a cup (C); a supply (50) of consumable product; - 24 -an outlet (60) connected to the supply and extending from the housing into the dispense area for dispensing the consumable product into the cup; a controller (110) disposed within the housing and connected to the supply, wherein the controller is configured to control dispensing of the consumable product from the outlet (par. 0191); a first time of flight sensor with a direct line of sight into the dispense area and connected to the controller (par. 0193), wherein the first time of flight sensor is configured to determine a characteristic (height) of the cup (par. 0191) and to determine a fill level of the cup (par. 0191); wherein the controller without any physical contact with the dispenser from a user is configured to control dispensing of the consumable product based upon the presence of the cup, the characteristic of the cup, and the fill level of the cup (par. 0191).
Jung discloses the claimed invention except for a second time of flight sensor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an additional time of flight sensor for the purpose of optimizing the viewing angles of the sensors to get the best results for each measurement. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 11, the first time of flight sensor is mounted to the housing adjacent to the outlet with a direct line of sight into a bottom of the dispense area (Fig. 12).
Regarding claim 12, Jung discloses the claimed invention except for the second time of flight sensor being mounted to the housing between the outlet and the bottom of the dispense area with a direct line of sight across the dispense area for viewing a side of the cup. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the second time of flight sensor as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 13, the characteristic is a volume (par. 0143).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Rudick et al. (20200031656).
Regarding claim 19, Jung DIFFERS in that it does not disclose the controller is configured to control dispensing in response to a selection remotely communicated by a user. Attention, however, is directed to the Rudick reference, which discloses a controller is configured to control dispensing in response to a selection remotely communicated by a user (par. 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung reference in view of the teachings of the Rudick reference by allowing a user to make a remote selection for convenience.
Regarding claim 20, Jung DIFFERS in that it does not disclose the controller is configured to detect a gesture of a user and to control dispensing in response to the gesture. Attention, however, is directed to the Rudick reference, which discloses a controller is configured to detect a gesture of a user and to control dispensing in response to the gesture (par. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung reference in view of the teachings of the Rudick reference by allowing a user to interact with the dispenser using gestures for convenience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754